Judgment, Supreme Court, Bronx County, entered December 27, 1974, partially sustaining a writ of habeas corpus to the extent of reducing bail from $2,600,000 to $500,000, unanimously modified, on the facts and in the exercise of discretion, to the extent of further reducing bail to $100,000 cash bail or security satisfactory to the court. The relator has demonstrated, inter alla, that he has sufficient roots in the community and has appeared. M court when required in the two other criminal cases presently pending against him. We have also considered the nature of the offense charged and the penalty which might be imposed (cf. People ex rel. Gonzalez v. Warden, Brooklyn Mouse of Detention, 21 N Y 2d 18, 25; Bellamy v. Judges é Justices, 41 A D 2d 196, affd, no opn. 32 N Y 2d 886), and have modified the bail requirement accordingly. Concur — Stevens, J. P., Kupferman, Murphy, Lane and Nunez, JJ.